DETAILED ACTION
Claims 8 and 9 are amended. Claims 1-14 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Objections
Claims 2-6 and 9-13 are objected to because of the following informalities:
Claim 2, line 2: the abbreviation “API” should have been –Application Programming Interface (API)— at least for the first time it is used in the claim.
Claims 3-5 inherit the features of claim 2 and are objected to accordingly.
Claim 4: “a workflow database” (lines 1-2) and “a workflow administrator agent” (lines 2-3) should have been –the workflow database— and –the workflow administrator agent—, respectively.
Claim 5 inherits the features of claim 4 and are objected to accordingly.
Claim 6, line 2: “the steps” should have been –steps—.
Claim 9, line 2: the abbreviation “API” should have been –Application Programming Interface (API)— at least for the first time it is used in the claim.
Claims 10-12 inherit the features of claim 9 and are objected to accordingly.
Claim 10, line 2: “Receiving” should have been –receiving—.
Claims 11-12 inherit the features of claim 10 and are objected to accordingly.
Claim 11, lines 2-3: “a workflow administrator agent” should have been –the workflow administrator agent—.
Claim 12 inherits the features of claim 11 and are objected to accordingly.
Claim 13, lines 1-2: “the steps” should have been –steps—.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-7 and 14 are directed to a system comprising a workflow engine, a workflow administrator, a workflow administrator agent, and an API. Currently presented, neither the claimed system nor the components of the system are limited to hardware embodiments. Furthermore, the specification discloses that the claimed system and/or the components of the system can be implemented as software; for example in paragraph [0077].
Therefore, the system recited in claims 1-7 and 14 encompasses software embodiments which do not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava et al. (US 2015/0143064 A1; hereinafter Bhargava).

With respect to claim 1, Bhargava teaches: A system for remote execution of one or more arbitrarily defined workflows (see e.g. Fig. 40), the system comprising: 
a workflow engine (see e.g. Fig. 40: “Workflow Service 3914”) operative to perform one or more functions defined in a given workflow (see e.g. paragraph 390: “Workflow Service 3914 is configured to execute a workflow (e.g., workflow 4000a-4000f in FIG. 40)”) on a customer infrastructure (see e.g. Fig. 40: “3900a Application - 3900c Application”; and paragraph 396: “The Workflow Service 3914 exposes the underlying functionalities through Workflow API 4002, which clients can use to manage the lifecycle of a workflow object”; and Fig. 40); 
a workflow administrator (see e.g. Fig. 40: “Workflow Management 4006”) with access to a workflow database (see e.g. Fig. 40: “Workflow Store 4010”; and paragraph 396: “All four components described above use Workflow Store 4010”) that maintains metadata that describes a state of the given workflow (see e.g. paragraph 396: “Workflow Store 4010 as the persistent storage to keep track of workflow configuration, states and run history”), the workflow administrator remote from the workflow engine (see e.g. paragraph 490: “The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network. Examples of communication networks include a local area network ("LAN") and a wide area network ("WAN"), e.g., the Internet”) and not running on the customer infrastructure (see e.g. paragraph 396: “applications 3900a-3900c, which interact with the Workflow Service 3914, which in turn interacts with the Workflow Store 4010”; and Fig. 40); and 
a workflow administrator agent (see e.g. Fig. 40: “Workflow Scheduler 404”, “Workflow Monitoring 4008”) that polls the workflow administrator to identify when the given workflow is in a state that is scheduled for execution (see e.g. paragraph 396: “Workflow Management 4006 is the main component responsible for creating, updating and querying workflow objects… Workflow Scheduler 4004 maintains the schedules for each workflow object… All four components described above use Workflow Store 4010 as the persistent storage to keep track of workflow configuration, states and run history”) and, when the given workflow is scheduled, issues a command to the workflow engine (see e.g. paragraph 396: “Workflow Scheduler 4004… is the main source for triggering workflow execution”) to retrieve the given workflow from a workflow registry and perform the one or more functions defined in the given workflow on the customer infrastructure (see e.g. paragraph 425: “FIG. 42 illustrates a flowchart of the execution logic of Workflow when activated by Workflow Service 3914”; paragraph 426: “Step 4208 finds the starting WorkItem 4104 and it changes to Step 4210 to instantiate and calls WorkItem's 4104 associated WorkAction 4110”; and Fig. 42), the workflow administrator agent transmitting state information regarding execution of the given workflow to the workflow administrator for storage in the workflow database (see e.g. paragraph 396: “Workflow Management 4006 is the main component responsible for creating, updating and querying workflow objects… Workflow Monitoring 4008 is the component that client uses to query and monitor the status history of each workflow run… All four components described above use Workflow Store 4010 as the persistent storage to keep track of workflow configuration, states and run history”).
Bhargava does not explicitly disclose the Workflow Management 4006 (i.e. the workflow administrator) being remote from the Workflow Service 3914 (i.e. the workflow engine).
However, Bhargava does disclose implementing the components of the system in a distributed manner, such as over a local area network, wide area network, etc. (see e.g. Bhargava, paragraph 490).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to implement the workflow management 4006 remote from the workflow service 3914. The motivation/suggestion would be to provide better load balancing and improve processing efficiency.

With respect to claim 2, Bhargava as modified teaches: The system according to claim 1, comprising an API (see e.g. Fig. 40: “Workflow API 4002”) to receive requests and commands from the workflow administrator agent for forwarding to the workflow administrator (see e.g. paragraph 396: “The functionalities exposed through Workflow API 4000 can be, for example, collectively provided by Workflow Scheduler 4004, Workflow Management 4006 and Workflow Monitoring 4008. Workflow Management 4006 is the main component responsible for creating, updating and querying workflow objects (e.g., Workflow 4000) defined within the Data Management Virtualization Engine 3906. Workflow Monitoring 4008 is the component that client uses to query and monitor the status history of each workflow run. Workflow Scheduler 4004 maintains the schedules for each workflow object. It is the main source for triggering workflow execution. All four components described above use Workflow Store 4010 as the persistent storage to keep track of workflow configuration, states and run history”).

With respect to claim 3, Bhargava as modified teaches: The system of claim 2, wherein the API receives responses to requests and commands from the workflow administrator for forwarding to the workflow administrator agent (see e.g. paragraph 396: “The functionalities exposed through Workflow API 4000 can be, for example, collectively provided by Workflow Scheduler 4004, Workflow Management 4006 and Workflow Monitoring 4008. Workflow Management 4006 is the main component responsible for creating, updating and querying workflow objects (e.g., Workflow 4000) defined within the Data Management Virtualization Engine 3906. Workflow Monitoring 4008 is the component that client uses to query and monitor the status history of each workflow run. Workflow Scheduler 4004 maintains the schedules for each workflow object. It is the main source for triggering workflow execution. All four components described above use Workflow Store 4010 as the persistent storage to keep track of workflow configuration, states and run history”).

With respect to claim 4, Bhargava as modified teaches: The system of claim 3, wherein the workflow administrator queries a workflow database to retrieve information responsive to a request from a workflow administrator agent (see e.g. paragraph 396: “All four components described above use Workflow Store 4010 as the persistent storage to keep track of workflow configuration, states and run history”).

With respect to claim 5, Bhargava as modified teaches: The system of claim 4, wherein the request from the workflow administrator agent comprises a query as to available workflows that require execution (see e.g. paragraph 396: “Workflow Management 4006 is the main component responsible for creating, updating and querying workflow objects… Workflow Scheduler 4004 maintains the schedules for each workflow object. It is the main source for triggering workflow execution. All four components described above use Workflow Store 4010 as the persistent storage to keep track of workflow configuration, states and run history”).

With respect to claim 6, Bhargava as modified teaches: The system of claim 1, wherein the workflow registry maintains business logic as to the steps that form a part of a given workflow (see e.g. paragraph 398: “each Workflow 4000 consists of multiple execution steps (shown as the relationship "* steps" left to WorkItem 4104, in which "*" means multiple here and below), each responsible for transformation of the input data in some way and is modeled by WorkItem 4104”; and Fig. 41).

With respect to claim 7, Bhargava as modified teaches: The system of claim 1, wherein the workflow engine is remote from the customer infrastructure (see e.g. paragraph 396: “applications 3900a-3900c, which interact with the Workflow Service 3914, which in turn interacts with the Workflow Store 4010”; and Fig. 40).

With respect to claims 8-13: Claims 8-13 are directed to a method corresponding to the active functions implemented by the system disclosed in claims 1-6, respectively; please see the rejections directed to claims 1-6 above which also cover the limitations recited in claims 8-13.

With respect to claim 14: Claim 14 is directed to a system corresponding to the system disclosed in claim 7; please see the rejection directed to claim 7 above which also covers the limitations recited in claim 14.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,665,437 B2 by Bhargava et al.
U.S. Patent No. 7,403,948 B2 by Ghoneimy et al.
U.S. Patent No. 10,255,409 B2 by Kisiel et al.
U.S. Patent No. 9,904,603 B2 by Mutalik et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194